Opinion by
Keefe, J.
At the trial it was established without contradiction that the importer in entering the merchandise had sought the advice of the customs officials, and entry was made at the values indicated as satisfactory to them. Subsequently it developed that an inland freight charge of 53 cents per hundred*323weight should have been included as part of the value under the principle announced in United States v. Zellerbach Paper Co. (28 C. C. P. A. 303, C. A. D. 159), and consequently the appraiser increased the entered price. In view of Government counsel’s statement, and evidence establishing that in entering the merchandise the petitioner was without intention to defraud the revenue of the United States or to conceal or misrepresent the facts, the court granted the petition.